Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on October 8, 2019.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 4 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 2, wherein the identifying a first safety mechanism comprises identifying the first safety mechanism based on a priority of a plurality of safety mechanisms according to the safety integrity level, the priority being pre-stored in the electronic apparatus,” which are not found in the prior art of record.
Incorporating intervening claim 2 and claim 4 into claim 1 would put claim 1 in condition for allowance.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 10 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The electronic apparatus of claim 9, wherein the processor is further configured to: identify a first safety mechanism based on a safety integrity level of the function module, and identify a second safety mechanism being different from the first safety mechanism, when an error operation of the function module is not detected based on the first safety mechanism, and the output value satisfy a preset condition,” which are not found in the prior art of record.
Incorporating claim 10 into claim 9 would put claim 9 in condition for allowance.
Claims 11 and 12 depend on claim 10 and are also allowable.
Incorporating claim 10 into claim 17 would put claim 17 in condition for allowance.


5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 19 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The non-transitory computer-readable recording medium of claim 18, wherein the detecting of the error operation of the function module is performed by the external server based on transmitting the input value, the output value, and index information of the identified safety mechanism to the external server,” which are not found in the prior art of record.
Incorporating intervening claim 18 and claim 19 into claims 1, 9, and 17 would put the case in condition for allowance.

6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 20 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The non-transitory computer-readable recording medium of claim 18, wherein the function module is one of a recognition module, an identification module, and or a control module, wherein each of the recognition module, the identification module, and the control module is controlled by a trained neural network model, and wherein the trained neural network model identifies an additional safety mechanism to be applied to other safety mechanisms according to a safety integrity level based on input values and output values of each function module,” which are not found in the prior art of record.
Incorporating intervening claim 18 and claim 20 into claims 1, 9, and 17 would put the case in condition for allowance.


Claim Interpretation
7. Regarding method claims 2-4.

MPEP 2111.04. 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 

For this reason, 
in claim 2, operations in lines 1-8 execute, operations in lines 9-11 are contingent limitations and do not execute/ are not required to be performed; and
operations in claim 3 depend on “the preset condition” in lines 9-11 of claim 2, are contingent limitations and do not execute/ are not required to be performed.


Claim Rejections – 35 USC §102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 1-3, 5-9, and 13-17 are rejected under 35 U.S.C. 102(a)2() as being anticipated by US 2019/0171538 to Gulati et al. (hereafter “Gulati”).

Claim 1. 
Gulati discloses a method for controlling an electronic apparatus, the method comprising:
acquiring an output value by inputting an input value to a function module to perform a function corresponding to the function module included in the electronic apparatus (FIG.2, block 16 and subblocks, block 18 and subblocks, block 60, block 62, and related text);
identifying at least one safety mechanism to be applied to the function module (FIG.4, block 76, determine self-test mechanism to be applied to the function modules of GPU)
based on the output value (FIG.4, based on output value IDLE? YES) and 
a safety integrity level of the function module (FIG.4, block 72 and related text, based on level A, B, C, D of ASIL): and
detecting an error operation of the function module based on the identified safety mechanism (FIG.4, block 76 and related text).

Claim 2.  
Gulati discloses the method of claim 1, wherein the identifying comprises: identifying a first safety mechanism (FIG.4, block 76, determine self-test mechanism to be applied to the function modules of GPU)
based on a safety integrity level of the function module (FIG.4, block 72 and related text, based on level A, B, C, D of ASIL).

Claim 3. 
	(contingent limitations in a method claim)

Claim 5  
Gulati discloses the method of claim 1, wherein the identifying of the safety mechanism comprises, when the input value and the output value are within a normal range based on a previously applied safety mechanism according to a safety integrity level of the function module, and the output value does not satisfy a preset condition, stopping an operation corresponding to the previously applied safety mechanism to the function module (FIG.5, block 88 IDLE? FALSE > pause execution of self-test, and related text).

Claim 6. 
Gulati discloses the method of claim 1, wherein the input value comprises at least one of a value acquired by a sensor, a value received from an external device, or an output value of a previous function module (FIG.2, block 16 and subblocks, block 18 and subblocks, block 60, block 62, and related text).

Claim 7.  
Gulati discloses the method of claim 1, further comprising: transitioning the electronic apparatus to a safe state when the error operation of the function module is detected (0018, 0100, 0101, 0111).

Claim 8. 
Gulati discloses the method of claim 1, wherein the function module comprises one of a recognition module, an identification module, or a control module (FIG.3, operations/modules in GPU 18, and related text).

Claim 9.
Claim 9 is an apparatus version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 9.

Claims 13-16.
Claims 13-16 are apparatus versions, which recite(s) the same limitations as those of claims 5-8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 13-16.

Claim 17.
Claim 17 is a medium version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 17.



Claim Rejections – 35 USC §103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati in view of US 2019/0166035 to Nallavalli et al. (hereafter “Nallavalli”).

Claim 18.    
 Gulati does not disclose the non-transitory computer-readable recording medium of claim 17, wherein the identified safety mechanism is received from an external server.
However, Nallavalli further discloses the identified safety mechanism is received from an external server (0075).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nallavalli’s teaching into Gulati‘s teaching.  One would have been motivated to do so to utilize parameter set at a web server side and generate a test script before sending the test script to a target device as suggested by Nallavalli.





Conclusion
12. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192